DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 6, 8-20 and 23 are amended, wherein claim 1 is an independent claim. Claims 1-23 are currently examined on the merits.
Examiner' s Comment 
The recited in claim 1 "... the power supplied, if any, to the side heater is greater than the power supplied to the bottom heater…” are apparently an optional limitations, e.g., claim 1 does not require this feature to limit the scope of the claim under the broadest reasonable claim interpretation. Therefore the limitations “the power supplied, if any, to the side heater is greater than the power supplied to the bottom heater” are of no significance in determining the patentability of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 "… the silicon melt has a free melt elevation level …” constitutes an indefinite subject matter. It is not clear what “a free melt elevation level” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. It is noted that the amended drawing (for example fig 3) labels “96” as a “free melt elevation level;” it appears that the free melt level 96 would be lowering, instead of elevating, with the process of pulling up the single crystal silicon ingot. For examining purpose, this limitation is interpreted as “the silico melt has a free melt level” Clarification and/or correction are/is required. Claims 2-23 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 20060005761 A1, “Kulkarni”), and further in view of Ryu et al (US 20120279438 A1, “Ryu”).
Regarding claim 1, Kulkarni (entire document) teaches a method of preparing a single crystal silicon ingot by the Czochralski method, the method comprising adding an initial charge of polycrystalline silicon to a crucible 19 contained within a growth chamber 15 (figs 1 and 5, 0028 and 0036), wherein the crucible 19 comprises a bottom wall and a sidewall (figs 1 and 5),  the growth chamber 15 comprises a second/bottom heater 56 located next to the bottom wall of the crucible 19 (fig 5A, 0048), a heater 21 surrounding the crucible 19 (side heater) (0036, 0038 and 0048), e.g., located next to the sidewall; supplying power to the side heater to thereby heat the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible (0036), e.g., power only suppled to the side heater and no power supplied to the bottom heater, meeting the limitation the power supplied to the side heater is greater than the power supplied to the bottom heater; the silicon melt has a free melt level (figs 1 and 5); contacting a seed crystal 35 with the silicon melt contained within the crucible (0028  and 0038); withdrawing the seed crystal from the silicon melt in a direction perpendicular to the melt elevation level at an initial pull rate to thereby form a solid neck portion of the single crystal silicon ingot (fig 1, 0038); withdrawing a solid outwardly flaring seed-cone adjacent the neck portion of the single crystal silicon ingot from the silicon melt by modifying the initial pull rate to thereby achieve an outwardly flaring seed-cone pull rate (fig 1, 0038); and growing/withdrawing a solid main body of the single crystal silicon ingot adjacent the outwardly flaring seed-cone from the silicon melt by modifying the outwardly flaring seed-cone pull rate to thereby achieve a main body pull rate (fig 1, 0038), wherein the solid main body of the single crystal silicon ingot has a radial length (diameter/radius) and an axial length (0005, 0032 and 0038), and a melt-solid interface having a meniscus portion (surface tension arising) as the solid main body of the single crystal silicon ingot is withdrawn from the silicon melt results in a melt-solid interface located above the free melt elevation level (figs 2 and 3C, 0039 and 0041), and further wherein the meniscus comprising the silicon melt is between the melt-solid interface and the free melt elevation level (figs 2 and 3C, 0039 and 0041), wherein a cusp magnetic field is applied to the silicon melt during growth of the main body of the single crystal silicon ingot (0029, 0030, 0047 and 0049).
Kulkarni teaches a seed crystal above, but does not explicitly teaches the seed crystal being silicon seed crystal and a reflector. However Ryu (entire document) teaches a Czochralski method of producing a single crystal silicon ingot, wherein a silicon seed crystal and a reflector are used for producing the ingot (0019-0022). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni per teachings of Ryu in order to provide controlled conditions for growing a silicon single crystal with reduced dislocation in the grown ingot (Ryu abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art; regarding the apparatus limitation “reflector” in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Kulkarni/Ryu teaches the silicon melt and an axial temperature gradient (Kulkarni abstract, 0028, 0038, 0047-0049; Ryu 0019, 0025 and 0028), same material/factor of determining the heat flux for example as described in the instant specification (for example [0062]-[0063] of instant PGPUB US 2021/0269936 A9). Therefore “a heat flux in an axial direction between the melt-solid interface and the free melt level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” are reasonably expected because a similar process/method is expected to produce similar results/effects. Also, if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 2, Kulkarni/Ryu teaches that the chamber 15 made of insulation has a bottom portion positioned under the bottom of the crucible (Kulkarni fig 1, 0036), e.g., the bottom wall of the crucible is insulated.
Regarding claims 5 and 6, Kulkarni/Ryu teaches that a diameter of the main ingot body is greater than about 300 mm (Ryu 0018), meeting the claim.
Regarding claims 7, 8 and 9, as addressed above, Kulkarni/Ryu teaches the silicon melt and an axial temperature gradient, same material/factor of determining the heat flux for example as described in the instant specification (for example [0062]-[0063] of instant PGPUB US 2021/0269936 A9). Therefore “wherein the heat flux in the axial direction between the melt-solid interface and the free melt elevation level during growth of at least 60% of the axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2” over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” as recited in claim 7, “the heat flux in the axial direction between the melt-solid interface and the free melt elevation level during growth of at least 80% of the axial length of the solid maim body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 80% of the diameter of the solid main body of the single crystal silicon ingot” as recited in claim 8 and “the heat flux in the axial direction between the melt-solid interface and the free melt elevation level during growth of at least 90% of a total length of the solid maim body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” as recited in claim 9 are reasonably expected because a similar process/method is expected to produce similar results/effects. Also, if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Kanda et al (US 20030140843 A1, “Kanda”).
Regarding claims 3 and 4, Kulkarni/Ryu teaches the silicon ingot (apparently having a length), but does not explicitly teach that the total axial length of the solid main body of the single crystal silicon ingot is at feast about 1100 mm as recited in claim 3 or between about 1200 mm and about 1300mm as recited in claim 4. However Kanda (entire document) teaches a Czochralski method of producing a single crystal silicon ingot, wherein the produced silicon single crystal has a length of the cylindrical body of 1200mm (0041). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Kanda in order to produce silicon single crystals having dislocation cluster-free region with high productivity (Kanda 0001 and 0051).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Milind Kulkarni et al (US 20070269361 A1, “Milind”).
Regarding claims 10, 11, 12, 13, 14 and 15, Kulkarni/Ryu teaches growing the solid main body of the single crystal silicon ingot as addressed above, but does not explicitly teaches that a temperature gradient along a meniscus curve between the melt-solid interface and the free melt elevation level has an average value of at least about 0.16°C/mm or at least about 0.18 °C/mm. However Milind (entire document) teaches a method of producing a single crystal silicon ingot, wherein a meniscus comprising silicon melt is between the melt-solid interface and the free melt elevation level (fig 25, 0129), and a temperature gradient along a meniscus curve between the melt-solid interface and the free melt elevation level has an average value of about above (at least) 2 °C/mm during the crystal growth (figs 2A, 2B, 4, 22, 24, 35, 0090, 0092, 0114, 0115 and 0133). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Milind in order to provide a single crystal silicon ingot or wafer having controlled intrinsic point defects (Milind abstract and 0002).
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Keiichi Takanashi (US 20090064923 A1, “Takanashi”).
Regarding claims 16, 17, 18, 19, 20 and 21, Kulkarni/Ryu teaches growing the solid main body of the single crystal silicon ingot as addressed above, but does not explicitly teaches that a temperature of the silicon melt in the meniscus is at least 1691K or 1692K as measured at the free melt elevation level. However Takanashi (entire document) teaches a method of producing a silicon single crystal, wherein a temperature of the silicon melt is controlled in order to control the meniscus for producing the single crystal having diameter with zero variation (abstract and 0019); e.g., the temperature of the melt/molten is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu as motivated by Takanashi, and obtained various temperatures of the molten including the instantly claimed “temperatures of the silicon melt in the meniscus is at least 1691K as measured at the free melt elevation level” as recited in claims 16, 18, 20, or “temperatures of the silicon melt in the meniscus is at least 1692K as measured at the free melt elevation , level” as recited in claims 17, 19 and 21 in order to grow a silicon single crystal having controlled diameter, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Ryu as applied to claim 1 above, and further in view of Hong et al (US 20070022943 A1, “Hong”).
Regarding claim 22, Kulkarni/Ryu teaches the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from coils (Kulkarni 0049), but does not explicitly teaches an upper magnetic coil and a lower magnetic coil, wherein an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. However Hong (entire document) teaches a method of producing silicon single crystal, wherein the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from an upper magnetic coil and a lower magnetic coil (0012, 0035, 0105 and claim 10), wherein a ratio of upper/lower fields is increased to 4.09 (0103-0106), e.g., an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Hong in order to control a flower phenomenon generated on the growth of the single crystal and grow the crystals having high productivity and quality (abstract, 0010 and 0103-0107). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Kulkarni/Ryu teaches the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from coils (Kulkarni 0049), but does not explicitly teaches an upper magnetic coil and a lower magnetic coil, wherein an upper magnetic field strength derived from the upper magnetic coil is greater than a lower magnetic field strength derived from the lower magnetic coil. However Hong (entire document) teaches a method of producing silicon single crystal, wherein that the cusp magnetic field applied to the silicon melt during growth of the main body of the single crystal silicon ingot is derived from an upper magnetic coil and a lower magnetic coil (0012, 0035, 0105 and claim 10), wherein a ratio of upper/lower fields is increased to 4.09 (0103-0106), reading on an upper magnetic field strength derived from the upper magnetic coil exceeds a lower magnetic field strength derived from the lower magnetic coil by at least 10%, or at least 15%. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kulkarni/Ryu per teachings of Hong in order to control a flower phenomenon generated on the growth of the single crystal and grow the crystals having high productivity and quality (abstract, 0010 and 0103-0107). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “neither of Kulkarni nor Ryu discloses or suggests adjusting process conditions during ingot growth in a LPHZ process such that a heat flux in an axial direction between the melt-solid interface and the free melt elevation level during growth of at least 40% of the ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the ingot.” have been considered, but not found persuasive. It is firstly noted that the instant claim does not recites “adjusting process conditions during ingot growth in a LPHZ process” (“LPHZ (low power hot zone)” as indicated on page 13 of the instant remarks). It is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, as addressed above, Kulkarni/Ryu teaches the silicon melt and an axial temperature gradient (Kulkarni abstract, 0028, 0038, 0047-0049; Ryu 0019, 0025 and 0028), same material/factor of determining the heat flux for example as described in the instant specification (for example [0062]-[0063] of instant PGPUB US 2021/0269936 A9). Therefore “a heat flux in an axial direction between the melt-solid interface and the free owl elevation level during growth of at least 40% of a total axial length of the solid main body of the single crystal silicon ingot has an absolute value of at least about 20,000 W/m2 over at least about 85% of the radial length of the solid main body of the single crystal silicon ingot” are reasonably expected because a similar process/method is expected to produce similar results/ effects. Also, if the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Applicant’s arguments that “Kulkarni does not disclose with any specificity the suitable values to which the heat flux or the melt temperature are controlled to in order to achieve the desired result (i.e., the desired melt-solid interface shape for controlling agglomerated defects in the ingot)” have been considered, but not found persuasive. Kulkarni teaches the shape of the melt-solid interface is controlled by various operational parameters including heat flux, magnetic field strength, rotation of the crucible, and rotation of the silicon crystal, as applicant already noted; Kulkarni also teaches “silicon melt” (0037), “the control unit.. controls … the power… once the desired crystal diameter is reached, control unit 51 controls the growth parameters to maintain a relatively constant diameter…” (0038), “…operation conditions are adjusting the power being supplied… the height of the interface increase with heat flux from the bottom heater…by increasing power…” (0047-0049); since Kulkarni teaches the same material (silicon melt) and same adjusting/operating parameters including temperature gradient of determining the heat flux for example as described in the instant specification (for example [0062]-[0063] of instant PGPUB US 2021/0269936 A9). Therefore the instantly claimed specific heat flux is reasonably expected within the teaching of Kulkarni (Kulkarni/Ryu) because a similar process/method is expected to produce similar results/ effects.
Applicant’s arguments with respect to “unexpected result”, e.g. “Kulkarni is also not concerned with the technical problem that is solved by the present application, namely, reducing distortion in late body length growth in LPHZ configurations, and there is simply no evidence that the conditions contemplated by Kulkarni would also be suitable to achieve this result. Furthermore, Kulkarni is not concerned with LPHZ processes, or problems associated with such processes. In fact, Kulkarni discloses that the desired shape of the melt-solid interface is achieved by increasing the bottom heater temperature. /d., paragraph [0048]. Accordingly, starting with Kulkarni, a person of ordinary skill in the art receives no indication to arrive at the presently claimed method” have been considered, but not found persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02d). Also, as addressed above, the instant claim does not recites “adjusting process conditions during ingot growth in a LPHZ process” (“LPHZ (low power hot zone)” as indicated on page 13 of the instant remarks). It is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, as addressed above, Kulkarni (0038) explicitly teaches that “once the desired crystal diameter is reached, control unit 51 controls the growth parameters to maintain a relatively constant diameter”; apparently an ingot having constant diameter is desired in Kulkarni, e.g., “the technical problem that is concerned or solved by the present application” is already recognized and solved by Kulkarni.
Applicant’s arguments with respect to other references have been considered, but not found persuasive because the other references are cited for teaching other limitations not for teaching the argued ones
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714